Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-6, 12-16, 18-22, 53-55 and 57 are pending.
2.	Claims 7-8, 17, 23, 27, 30, 34, 35, 38, 39, 47-51, and 56 are canceled and Claims 22 and 57 are currently amended in the Response of 10/14/2021.
3.	Claims 53-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/3/2021.
4.	Claim 57 is joined for examination.
5.	Claims 1-6, 12-16, 18-22, and 57 are all the claims under examination.
6.	This Office Action contains new grounds for objection.

Withdrawal of Objections
Specification
7.	The objection to the disclosure because of informalities is withdrawn. 
a) Applicants have amended the specification to rectify the deficiencies for the improper use of a trade name or a mark used in commerce
b) Applicants have amended the specification to delete the duplicate recitation for the “AAS” within the same phrase in all three instances. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 1-8 and 12-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 1-8 and 12-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is moot for the canceled claims withdrawn for the pending claims.
	Applicants explanation on p. 2 of the Response, the cancelation of Claim 17 and the amendment of Claim 22 to clarify the presence and whereabouts of the tag sequence is found to overcome the rejection.

	b) The rejection of Claims 1 and 12-13 for reciting reference to SEQ ID NOS is withdrawn. 
	Applicants have explained and identified support for the CDRs occurring within the sequence of SEQ ID NO: 4, which upon further inspection is verified.


Claim Rejections - 35 USC § 112, fourth paragraph
9.	The rejection of Claim 7 i under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is moot for the canceled claim.
 
10.	The rejection of Claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is moot for the canceled claim.

New Grounds for Objection
Claim Objections
11.	Claim 57 is objected to because of the following informalities:  amended Claim 57 should be further amended to recite “the CAR polypeptide of Claim 1” for consistency and in order to comport with the other claims.  Appropriate correction is required.


Conclusion
12.	This application is in condition for allowance except for the following formal matters: 
a) The objection to Claim 57;
b) Applicants disposition as to the Examiner’s offer to rejoin withdrawn method claims 53-55 with the contingency on their being amended to avoid raising new grounds for rejection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133
13.	The sequence of SEQ ID NO: 14 is free from the art.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643